DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 26 October 2021 has been entered.
Allowable Subject Matter
Claims 10-20 and 22-26 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 10 recites, inter alia, a thickness from a bottom surface of the first portion to a top surface of the first portion is thicker than a thickness of the first anode electrode, and a thickness from a bottom surface of the second portion to a top surface of the second portion is thicker than a thickness of the second electrode.
Claim 25 recites, inter alia, inter alia, a thickness from a bottom surface of the first portion to a top surface of the first portion is thicker than a thickness of the first anode electrode, and a thickness from a bottom surface of the second portion to a top surface of the second portion is thicker than a thickness of the second electrode.

Claims 11-20, 22-24 and 26 are allowed based on dependency on an allowed base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA MCMILLAN APENTENG whose telephone number is (571)272-5510.  The examiner can normally be reached on Monday-Friday 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/J.M.A/Examiner, Art Unit 2875                      

                                                                                                                                                                                  /ANDREW J COUGHLIN/Primary Examiner, Art Unit 2875